In an action for alienation of affections, order granting motion of defendant Curtis H. Muncie for an examination before trial, on the issue of the execution by plaintiff of a general release, modified by striking out items 4 and 5 of the matters specified for examination, and as so modified affirmed, without costs. The examination is to proceed on five days’ notice. No opinion. (See Campbell v. Muncie, ante, p. 769, decided herewith.) Lazansky, P. J., Hagarty, Carswell and Johnston, JJ., concur; Davis, J., dissents and votes to affirm. [See ante, p. 767.]